OPINION
Before RABINOWITZ, C. J., and CON-NOR, BOOCHEVER, BURKE and MATTHEWS, JJ.
PER CURIAM.
In our prior opinion in this appeal, we explicitly retained jurisdiction of Gonzales’ sentence appeal and deferred ruling on its merits until we had resolved the issues in Gonzales’ appeal in Supreme Court No. 3348.1
In a separate opinion handed down today in Gonzales’ appeal in Supreme Court No. 3348, we determined, in part, that Gonzales’ two consecutive twenty-year terms of imprisonment for narcotics sales should be vacated and remanded to the superior court for further sentencing proceedings for the reasons expressed in Gonzales v. State, 582 P.2d 630, 636 (Alaska 1978).2 It follows that the sentence in the instant appeal also is vacated and the case remanded to the superior court for resentencing in accord with the rulings made in Gonzales v. State, 582 P.2d 630, 636 (Alaska 1978), and today’s separate opinion in Gonzales v. State, 593 P.2d 257 (Alaska 1979).3
The case is Remanded for further sentencing proceedings in accordance with this opinion.

.Gonzales v. State, 586 P.2d 178, 181-82 (Alaska 1978). In retaining jurisdiction, we concluded that: Given the length of the sentences involved in the Gonzales cases and their close interrelationship, we conclude that it would be inappropriate to decide the sentence appeal in the case at bar at this time.


. See also Carlson v. State, 560 P.2d 26 (Alaska 1977).


. This case is remanded to the Honorable Ralph E. Moody for resentencing. For an explanation of why the matter of resentencing is remanded to Judge Moody, see our opinion in Gonzales v. State, 593 P.2d 257, at 262, n. 16, (Alaska 1979).